Title: From Thomas Boylston Adams to William Smith Shaw, 5 November 1803
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William
Philada 5th: Novr. 1803

I have sent off by a Vessel bound for Boston the greater part of my Books, and consigned them to the care of Mr: Smith, to whom please deliver the enclosed. If there be any place to stow away boxes at Quincy I wish you to Charter a Boat & send them right away from on board the Schooner Dexter, as the less land carriage they may be exposed to, the better. Of this projet, you may consider & advise with Mr: Smith. Whatever expence you may be at shall be reimbursed by, dear William Your’s
T B Adams